                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 LEWIS ARCHER and SHEARIE ARCHER                   )
                                                   )
        Plaintiffs,                                )
                                                   )
 vs.                                               )   CIV. ACT. NO. 1:19-cv-258-TFM-MU
                                                   )
 AMERICA’S FIRST FEDERAL CREDIT                    )
 UNION                                             )
                                                   )
        Defendant.                                 )

                          MEMORANDUM OPINION AND ORDER

       On September 17, 2019, the Magistrate Judge entered a Report and Recommendation (Doc.

26) which recommends denial of the Plaintiffs’ Motion to Recall Writ of Possession (Doc. 20) and

the granting of Defendant’s Motion to Dismiss (Docs. 15, 19). Plaintiffs timely filed objections

(Doc. 27).

       In their objections, Plaintiffs argue they were diligent throughout the ejectment process and

the state court proceedings regarding their home. Doc. 27 at 1. They argue that “there were

extraordinary circumstances beyond [their] control that prevented [them] from filing this lawsuit

sooner.” Id. They further assert they asked their attorney from the state-proceeding to file in

federal court and were told that it was. Id. at 3. They request that the Court apply the doctrine of

equitable tolling and suspend the running of the statute of limitations from February 2, 2016 to

May 31, 2019 (the date the instant action was filed). Id.

       A claim under the Real Estate Settlement Procedures Act (“RESPA”) “may be brought

within 3 years from the date of the occurrence of the violation.” 12 U.S.C. § 2614. Based on their

objections, Plaintiffs essentially concede that the three-year statute of limitations has expired on

their claims. The Court then turns the request for equitable tolling the statute of limitations.

                                             Page 1 of 3
        Courts “look to the relevant statute for guidance in determining whether equitable tolling

is appropriate in a given situation.” Arce v. Garcia, 434 F.3d 1254, 1260 (11th Cir. 2006).

However, equitable tolling is an extraordinary remedy only applicable in exceptional

circumstances and should be extended only sparingly. Justice v. United States, 6 F.3d 1474, 1479

(11th Cir. 1993) (citing Irwin v. Veterans Administration, 498 U.S. 89, 96, 111 S. Ct. 453, 457-58,

112 L. Ed. 2d 435 (1990). “The general test for equitable tolling requires the party seeking tolling

to prove (1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.” Villareal v. R.J. Reynolds Tobacco

Co., 839 F.3d 958, 971 (11th Cir. 2016) (quotation omitted).

        There is some split in authority on whether the RESPA statute of limitations may be

equitably tolled. Compare, e.g. Hardin v. City Title & Escrow Co., 797 F.2d 1037, 1041 (D.C.

Cir. 1986 (finding that equitable tolling does not apply to RESPA) with Lawyers Title Ins. Corp.

v. Dearborn Title Corp., 118 F.3d 1157, 1166-67 (7th Cir. 1997) (finding RESPA is subject to

equitable tolling). However, it would appear that the Eleventh Circuit, though not addressed

directly in a published opinion, would determine RESPA is subject to equitable tolling. See

Pedraza v. United Guar. Corp., 313 F.3d 1323 (11th Cir. 2002) (acknowledging the potential

application of equitable tolling to RESPA actions); McCarley v. KPMG Int’l, 293 F. App’x 719,

723 (11th Cir. 2008) (an unpublished Eleventh Circuit case noting the circuit split and the Eleventh

Circuit Court of Appeals' acknowledgement in Pedraza). However, despite this, the Court finds

that even if equitable tolling does apply in RESPA cases, the requirements would not be met here.

        By their own statements in the objections, Plaintiffs were aware of the claim and requested

their attorney to file the case. These are not extraordinary circumstances beyond their control nor

is that failure to file a claim a basis for tolling the statute of limitations. Further, though the Court



                                              Page 2 of 3
is certainly sympathetic to the medical stress and its resulting distractions, it still does not provide

a legal basis for tolling the claims.

        Therefore, after due and proper consideration of all portions of this file deemed relevant to

the issues raised, and a de novo determination of those portions of the Report and Recommendation

to which objection is made, the Report and Recommendation of the Magistrate Judge made under

28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this Court.                   Accordingly, it is

ORDERED that Plaintiffs’ Objections are OVERRULED, Defendants Motion to Dismiss (Doc.

15) as supplemented (Doc. 19) is GRANTED, and the Motion to Recall Writ of Possession (Doc.

20) is DENIED.

        DONE and ORDERED this the 2nd day of December 2019.

                                                       /s/Terry F. Moorer
                                                       TERRY F. MOORER
                                                       UNITED STATES DISTRICT JUDGE




                                             Page 3 of 3
